DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 02/07/2022 has been entered.  Claims 1-11 remain pending in the application.  Claims 6-10 were withdrawn, and are cancelled via an Examiner’s amendment shown below.  Claim 2 is also cancelled via the Examiner’s amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Jeonghyun Ju (Reg. No. 75,244) on 03/23/2022.

The following paragraph of the specification, filed 07/14/2019, has been amended as follows:
[0047] The blade base portion 1132, which may be formed conventionally, may be disposed between the compressor blade portion 1134 and the rotor disk 1110. 
The blade tip portion 1136, which may be formed conventionally, may be disposed between the compressor blade portion 1134 and the compressor casing 1150. According to the present disclosure, the blade base portion 1132 and the compressor blade tip portion [[1134]] 1136 are components of the compressor blade 1130 that may not be 3D-printed.  The blade base portion 1132 and the compressor blade tip portion [[1134]] 1136 do not include the carbon fiber reinforcement 1133 (described later).

The following claims of the application have been amended as follows:
1. (Currently amended): A compressor blade of a gas turbine, comprising: 
a compressor blade portion including a plurality of layers; [[and]] 
a carbon fiber reinforcement embedded in the plurality of layers of the compressor blade portion and oriented in a direction of stress fields of the compressor blade when in operation, the carbon fiber reinforcement being oriented and embedded in a radial direction, 
wherein the plurality of layers include 3D-printed layers stacked in an axial direction of the compressor blade perpendicular to the radial direction; and
a blade base portion disposed between the compressor blade portion and a rotor disk of the gas turbine, wherein the blade base portion does not include the carbon fiber reinforcement.

2. (Cancelled)

5. (Currently amended): The compressor blade of claim 1, wherein the plurality of layers of the compressor blade portion extend in [[a]] the radial direction of the compressor blade and are stacked in the axial direction perpendicular to the radial direction.

6-10. (Cancelled)


a compressor blade portion including a plurality of layers; [[and]] 
a carbon fiber reinforcement embedded in the plurality of layers of the compressor blade portion and oriented in a direction of stress fields of the compressor blade when in operation, the carbon fiber reinforcement being oriented and embedded in a radial direction, 
wherein the plurality of layers include 3D-printed layers stacked in an axial direction of the compressor blade perpendicular to the radial direction; and
a blade base portion disposed between the compressor blade portion and a rotor disk of the gas turbine, wherein the blade base portion does not include the carbon fiber reinforcement.



The above changes to the claims have been made to address specification objections, address claim objections, and to overcome the prior art of record.


Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Palfreyman et al. (U.S. 3,532,438) and 
Cairo et al. (U.S. 7,828,526).
	Regarding claim 1, Palfreyman fails to disclose or suggest wherein the blade base portion does not include the carbon fiber reinforcement.  Palfreyman discloses of an axially stacked fiber-reinforcement configuration (Fig. 9) and that the blade base portion (i.e., the root of the blade 61 shown in Fig. 9) is made of layers of fiber-reinforced material (Col. 6, lines 35-40, Col. 6, lines 67-68).  It would not have been obvious to one of ordinary skill in the art to modify the blade structure such that only the blade base portion does not include carbon fiber reinforcement because such modification would significantly alter the design and functionality of the blade shown in Fig. 9.  Such modification would not be obvious because the rotor 60 is formed from fiber-reinforced resin material (Col. 6, lines 35-40) and the tangs forming the blade root are shear bonded to an annular member of the rotor, which is also formed of the same fiber-reinforced resin material (Col. 4, lines 50-52, as shown in Fig. 2 and Fig. 9).  Therein, such modification would result from improper hindsight reasoning.
	Cairo et al. fails to disclose or suggest wherein the plurality of layers (58, Col. 3, lines 29-34, as shown in Fig. 3) are stacked in an axial direction.  As shown in Fig. 4, the layers (58) are not stacked because the layers (58) are inserted into recesses (82) of the blade structure (54).  Each of the layers (58) are separated by the blade structure (54) and therein are not stacked.
	Claims 3-5 are allowable, as they are dependent on claim 1.
Claim 11 is allowable for the same reasons as set forth in claim 1.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/23/2022